Citation Nr: 0407748	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  99-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) disability 
evaluation for scarring as a residual of a combat wound of 
the chest. 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  
His medals and badges include the Purple Heart Medal and 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  A review of the evidence of record 
discloses that service connection for PTSD was granted by 
rating decision dated in November 1998.  Subsequent rating 
decisions reflect a 50 percent disability rating has been 
assigned, effective April 27, 1998.  A temporary total 
disability rating based on hospitalization for psychiatric 
purposes was established, effective May 8, 1998.  The 
prehospital rating of 50 percent was reestablished, effective 
September 1, 1998.  The noncompensable disability rating for 
the scarring as a result of a combat wound to the chest 
region has been in effect since November 6, 1992.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion of the 
evidence is to be provided by him and which part VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this particular case, the veteran's service medical 
records have not been associated with the claims file.  The 
Board has made several efforts to locate those records from 
various sources without success.  Where service medical 
records have been lost, there is a heightened duty to assist 
the veteran in developing evidence that might support his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The report of service discharge reveals that the veteran 
sustained a flesh wound to the chest region in March 1968 
while serving in Vietnam.  As a result, by rating decision 
dated in September 1994, service connection for residuals of 
a chest wound was granted.  A noncompensable disability 
rating was assigned.  However, the medical evidence of record 
does not reveal that the veteran has been accorded a rating 
examination in order to determine an assessment of the nature 
and extent of any impairment attributable to the flesh wound 
of the chest region.  At the time of examination by VA in 
September 2002, the examiner was not able to distinguish 
between the shrapnel wound scar and that of a bypass surgery 
scar in the chest area.  The existing medical evidence of 
record makes it difficult to determine the current nature and 
extent of impairment attributable to the chest wound scar.

With regard to the claim for service connection for coronary 
artery disease, the record reveals the veteran underwent 
bypass surgery in 2000.  The medical evidence discloses that 
hypertension was identified as being present on examination 
in early 1993.  There is no medical evidence of record 
reflecting an opinion as to the etiology of the veteran's 
heart disease, to include hypertension.  

With regard to the claim for a disability rating in excess of 
50 percent for PTSD, in an April 2003 communication, the 
veteran indicated that he was not accorded an adequate 
examination by the RO.  The report of an October 2002 VA 
examination resulted in diagnoses that included severe, 
chronic PTSD.  The examiner noted that the veteran's 
"worsening" medical status might have contributed to his 
having more frequent bouts of depression.  It was noted that 
the veteran had disabilities other than his PTSD.  The 
examiner opined that the veteran was not able to seek and 
maintain gainful employment, but it is not clear from the 
report of the examination whether the examiner believed that 
inability was solely due to the veteran's PTSD or to a 
combination of his nonservice-connected disabilities and his 
PTSD.  The Board further notes that the veteran has been seen 
subsequent thereto on a periodic basis at the Brecksville VA 
Medical Center for psychotherapy and for monthly support for 
his PTSD.  

The Board also notes that the veteran was represented before 
VA by a private attorney.  VA's General Counsel canceled this 
attorney's accreditation to practice before VA, effective in 
July 2003.  The veteran must be notified of the accreditation 
cancellation and offered the opportunity to select another 
representative.

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following:

1.  The veteran should be appropriately 
contacted and advised of the 
accreditation cancellation of the private 
attorney who previously represented him.  
He should also be offered the opportunity 
to select another representative.

2.  The RO should contact the veteran and 
request that he identify the names and 
addresses of any medical care providers, 
private or VA, who have treated him for a 
cardiovascular disorder since service 
discharge and for residuals of a chest 
wound and PTSD since October 2002.  After 
securing any necessary release, the RO 
should obtain any records identified for 
association with the claims file.  

3.  The veteran should be provided an 
examination by a physician knowledgeable 
in skin disorders for the purpose of 
ascertaining the current nature and 
extent of any impairment attributable to 
the reported flesh wound of the chest 
region.  To the extent possible, the 
physician should distinguish between the 
scarring resulting from the veteran's 
bypass surgery in 2000 and the scarring 
attributable to the chest wound.  If the 
examiner is not able to make a 
distinction, this should be so indicated.  
Impairment attributable to the scar 
should be addressed by the examiner.

4.  The RO should also schedule the 
veteran for a cardiovascular examination 
for the purpose of determining the nature 
and etiology of any cardiovascular 
disorder present.  The claims folder must 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examiner should opine as to the etiology 
of the veteran's heart disease, to 
include hypertension, and indicate 
whether in his or her opinion it is at 
least as likely as not that any 
cardiovascular disorder present can be 
associated with the veteran's active 
service.  The examiner should opine as to 
the impact of any heart disease present 
on the veteran's ability to obtain or 
maintain gainful employment.  The 
complete rationale for any opinion 
expressed is requested.

5.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of determining the severity of 
his service-connected PTSD, and the 
extent to which such disability impairs 
his employability.  It is imperative that 
the claims file be made available to and 
pertinent documents therein be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
tests should be accomplished, all 
clinical and special test findings should 
be clearly reported, and reference to the 
appropriate diagnostic codes should be 
made.  The examiner should render an 
opinion as to the level of impairment 
evident, especially with respect to the 
impact on employability.  The examiner 
should offer an opinion as to whether the 
veteran's service-connected PTSD, in and 
of itself, precludes the veteran from 
securing or maintaining substantially 
gainful employment.  The examiner should 
assign a Global Assessment of Functioning 
Scale score, with an explanation of the 
import of the numeric score assigned.  

6.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the veteran's claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and any representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures and to afford the veteran 
every due consideration.  The Board intimates no opinion as 
to any final outcome warranted.  The veteran need take no 
action unless otherwise notified, but he is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


